Citation Nr: 1032627	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-28 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) on a 
direct basis and under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1948 to February 1952 
and from December 1954 to September 1964.  The appellant is the 
Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In April 2009, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington D.C. to issue the 
Veteran notice in compliance with the decision in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007) and to obtain a medical 
opinion as to the cause of the Veteran's death and whether the 
Veteran's death was caused by, or hastened by, carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
incidence of fault on the part of the VA in furnishing treatment 
or prescribing medications, the result of an event that was not 
reasonably foreseeable, or the Veteran's military service.  

Those actions completed, the matter has properly been returned to 
the Board for appellate consideration.  See Stegall v. West, 11 
Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's death was not proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA in furnishing 
treatment or prescribing medication or the result of an event not 
reasonably foreseeable.

2.  The Veteran died in October 2006.  Of record is a certificate 
of death listing the immediate cause of death as acute myocardial 
infarction due, to or as a consequence of, coronary artery 
disease.

3.  At the time of the Veteran's death, service connection was in 
effect for the following disabilities: postoperative residuals of 
gastrectomy with multiple exploratory surgeries, deviated nasal 
septum, facial scar, complete anosmia, and a traumatic scar of 
the left knee.

4.  The cause of the Veteran's death, myocardial infarction due 
to coronary artery disease, did not have onset during active 
service and has not otherwise been shown by competent medical 
evidence to be etiologically related to active service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to compensation 
benefits for additional disability claimed to be the result of 
treatment at a VAMC are not met.  38 U.S.C.A. §§ 1151, 5107 (West 
2002); 38 C.F.R. §§ 3.361 (2009).

2.  The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137, 1310, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 1151, compensation benefits are available in 
certain instances for disability which is the result of VA 
treatment, as follows:

Compensation under this chapter and dependency and indemnity 
compensation under chapter 13 of this title shall be awarded 
for a qualifying additional disability or a qualifying death 
of a veteran in the same manner as if such additional 
disability or death were service-connected. For purposes of 
this section, a disability or death is a qualifying 
additional disability or qualifying death if the disability 
or death was not the result of the veteran's willful 
misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death 
was:

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to § 1151 benefits, all three of the 
following factors must be shown: (1) Disability/additional 
disability, (2) that VA hospitalization, treatment, surgery, 
examination, or training was the cause of such disability, and 
(3) that there was an element of fault on the part of VA in 
providing the treatment, hospitalization, surgery, etc., or that 
the disability resulted from an event not reasonably foreseeable.

Effective September 2, 2004, the regulations pertaining to claims 
for 38 U.S.C.A.  § 1151 benefits filed on or after October 1, 
1997 were amended. 69 Fed. Reg. 46,426 (Aug. 3, 2004) [adding 38 
C.F.R. § 3.361].  Those regulations largely implemented the 
provisions of 38 U.S.C.A. § 1151.

In determining whether a veteran has an additional disability, VA 
compares the veteran's condition immediately before the beginning 
of the hospital care or medical or surgical treatment upon which 
the claim is based to the veteran's condition after care or 
treatment is rendered.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital 
care or medical or surgical treatment resulted in the veteran's 
additional disability.  Merely showing that a veteran received 
care or treatment and that the veteran has an additional 
disability does not establish causation.  38 C.F.R. § 
3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the 
continuance or natural progress of a disease of injury for which 
the care or treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability 
or death, it must be shown that the hospital care or medical or 
surgical treatment caused the veteran's additional disability or 
death; and (i) VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider, or (ii) 
VA furnished the hospital care or medical or surgical treatment 
without the veteran's informed consent.  Determinations of 
whether there was informed consent involve consideration of 
whether the health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under the 
circumstances of a case will not defeat a finding of informed 
consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 
3.361(d)(2).

Historically, the Veteran was admitted to the Reno VAMC on 
October 23, 2006 for management of acute chronic renal 
insufficiency.  A foley catheter was placed on the day of 
admission to accurately monitor his urine output.  Approximately 
one hour later, the Veteran developed gross hematuria.  He 
underwent a cytoscopy the following morning which revealed 
probable catheter-induced trauma to prostatic urethra and urinary 
clot retention.  A triple lumen catheter was then placed and the 
Veteran was started on continuous bladder irrigation.  Blood 
clots did intermittently clog the foley, but foley drainage was 
overall maintained.  Renal ultrasound on October 25, 2006 and 
October 27, 2006 showed no evidence of hydronephrosis.  

Despite the discontinuation of all potentially nephrotoxic 
medications, aggressive intravenous (IV) hydration and 
transfusion of packed red blood cells to maintain vascular volume 
and oxygen carrying capacity, the Veteran's renal function 
continued to deteriorate.

On October 27, 2006, general surgery was consulted for placement 
of a dialysis catheter.  That afternoon, the Veteran was noted to 
be hypotensive and was subsequently transferred to the Intensive 
Care Unit (ICU) for further monitoring and management.  

Myocardial infarction was ruled in with high troponin I and his 
hypotension.  The Veteran then underwent a successful placement 
of a dialysis catheter and received dialysis, but required 
vasopressors during that period.  The on-call cardiology 
consultant was contacted but felt that the Veteran was not a good 
candidate for any invasive interventions and recommended 
aggressive supportive management.

The Veteran subsequently developed respiratory distress and 
ventricular tachycardia.  He was awake and responsive during much 
of the resuscitation efforts and was eventually extubated at his 
request.  The Veteran was pronounced dead on October 28, 2006.

At the crux of this matter, the appellant, the Veteran's 
surviving spouse, contends that VA's treatment of the Veteran 
from October 23, 2006 to October 28, 2006, was in error.  
Specifically, she claims that VA "injured his prostate while 
inserting the Foley catheter," and that VA "gave him the wrong 
medications" (Metalazone and Morphine).

Upon remand, a medical opinion was requested to determine the 
cause of the Veteran's death and whether the Veteran's death was 
caused by, or hastened by, carelessness, negligence, lack of 
proper skill, error in judgment, or similar incidence of fault on 
the part of the VA in furnishing treatment or prescribing 
medication or the result of an event that was not reasonably 
foreseeable.  

Pursuant to the Board remand, a doctor/examiner opined, in a 
September 2009 opinion, that "[i]t is less likely than not that 
the Veteran's acute myocardial infarction with cardiogenic shock 
and multiorgan failure were due to improper management or 
medication error."  The examiner explained that the Veteran had 
expressed that he preferred to not take Morphine or Oxycodone for 
pain relief because he did not want to become dependent on them.  
The records do not mention any allergy.

Further, the examiner noted that the usage of the Metalozone was 
for management of mild-to-moderate hypertension, treatment of 
edema in heart failure, and nephrotic syndrome, and impaired 
renal function.  The drug was being used in the recommended lower 
dosage for the Veteran's edema with impaired renal function.  In 
addition, the examiner indicated that the gross hematuria 
resulting from traumatic catherterization was appropriately 
treated with indwelling catheter and red blood cell transfusion.

The examiner also noted that the Veteran was not a smoker and did 
not use alcohol at the time of death.  He explained that the risk 
factors the Veteran did exhibit for myocardial infarction were 
his gender, age, obesity, diabetes mellitus, dyslipidemia, 
chronic renal disease, ventricular hypertrophy, and aortic valve 
calcification.  The examiner opined that "[i]t is therefore less 
likely than not that catherization or the use of Metalozone or 
Morphine contributed to [the Veteran's] death."

This opinion weighs heavily against the appellant's claim as it 
shows that the Veteran's death was not caused by, or hastened by, 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar incidence of fault on the part of the VA in 
furnishing treatment or prescribing medications or the result of 
an event that was not reasonably foreseeable.

With respect to the appellant's own contentions, and her lay 
statements, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific disability 
and a determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In this case, the appellant is not competent to assert that VAMC 
Reno used the wrong foley catheter and gave the Veteran the wrong 
medications, which caused his death.  These are clearly matters 
that are far removed from the realm of lay expertise.  The 
appellant is not competent to offer an opinion concerning the 
medical treatments in this case or whether some other type of 
medical treatment would have been better.

For the above reasons, the preponderance of the evidence supports 
the conclusion that entitlement to compensation under 38 U.S.C.A. 
§ 1151 for the Veteran's death in October 2006 is not warranted.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as required 
by law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102 (2009).

As established above, the Veteran's death was not proximately 
caused by carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault by VA in furnishing 
treatment or prescribing medication or the result of an event not 
reasonably foreseeable.  Moreover, the Veteran's death was not 
caused by any service-connected disabilities and is not otherwise 
related to his service.

Dependency and Indemnity Compensation (DIC) may be awarded to a 
veteran's spouse, children, or parents for death resulting from a 
service-connected or compensable disability.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  In order for service connection for the cause 
of the veteran's death to be granted, it must be shown that a 
service-connected disorder caused his or her death, or 
substantially or materially contributed to it.  A service-
connected disorder is one that was incurred in or aggravated by 
active service.

Death is deemed to have been caused by a service-connected 
disability when the evidence establishes that a service- 
connected disability was either the principal or a contributory 
cause of death.  38 C.F.R. § 3.312(a).  Service- connected 
disability is deemed to have been the principal cause of death 
when it, singly or jointly with another disorder, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

In determining whether a service-connected disability was a 
contributory cause of death, it must be shown that a service- 
connected disability contributed substantially, materially, or 
combined with another disorder to cause death, or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  
Therefore, service connection for the cause of a veteran's death 
may be demonstrated by showing that the veteran's death was 
caused by a disability for which service connection had been 
established at the time of death or for which service connection 
should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present in 
service or for a disease diagnosed after discharge from service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), (b) 
and (d).

Certain chronic diseases, including cardiovascular disease, may 
be presumed to have incurred in service, although not otherwise 
established as such, if manifested to a degree of 10 percent or 
more within one year of the date of separation from service.  38 
U.S.C.A. § 1112(a)(1) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.307(a)(3) (2009); see 38 U.S.C.A. § 1101 and 38 C.F.R. § 
3.309(a).

In addition, a disability which is proximately due to or results 
from another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a) (2009).

In this case, the Veteran's certificate of death shows that he 
died in October 2006 as a result of acute myocardial infarction 
due to or as a consequence of coronary artery disease.  At the 
time of the Veteran's death, service connection was in effect for 
the following disabilities: postoperative residuals of 
gastrectomy with multiple exploratory surgeries, deviated nasal 
septum, residuals, facial scar, complete anosmia, and residuals, 
traumatic scar of the left knee.

The Veteran's service-connected disabilities are not listed as a 
cause of his death on the death certificate and no evidence of 
record provides any indication that his service-connected 
disabilities either caused his death or contributed to his death.

Moreover, the preponderance of evidence is against a finding that 
the conditions that caused his death had onset during service or 
were otherwise related to his service, including his service-
connected disabilities.

Service treatment reports are absent for any complaints of, or 
treatment for, a cardiovascular condition.  A separation report 
of medical examination from the Veteran's first period of active 
duty in July 1952 indicated that the Veteran had normal clinical 
evaluations of his body systems with the exception of a small 
sebaceous cyst on his left cheek and a scar over the upper 
anterior border of the left pinna.  Significantly, the 
examination report did not indicate any abnormalities with 
respect to the Veteran's cardiovascular system.

Another separation report of medical examination from the Veteran 
second period of active service in July 1964 also indicated 
normal clinical evaluations of the Veteran's body systems.  The 
Board notes that in an associated report of medical history, the 
Veteran reported that he has or has had pain or pressure in the 
chest.  However, of significance, there is no diagnosis of a 
heart condition in service or any other complaints of chest pain 
or pressure in other service treatment reports or any indication 
of a connection between his death and this notation many years 
earlier. 

The Board also finds that the extensive post-service treatment 
records, as a whole, provide evidence against this claim, 
outweighing the contentions of the appellant.  The Veteran's 
death certificate lists the immediate cause of death as acute 
myocardial infarction due to coronary artery disease.  The death 
certificate does not address the etiology of any listed disorder.  
In short, post-service treatment reports indicate a heart 
condition that had its onset many years after service, providing 
evidence against this claim.

To the extent that the appellant is contending that the Veteran's 
heart conditions began in service and that they were the cause of 
his death, there is no indication that the appellant possesses 
any experience, training or education that would qualify her as 
competent to offer medical opinions.  As a layperson, however, 
she is certainly competent to offer her observations of the 
Veteran.  

The Board acknowledges that the U.S. Court of Appeals for the 
Federal Circuit has suggested that laypersons perhaps can 
establish the required nexus to service in some cases.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (vacating 
and remanding a decision in which the United States Court of 
Appeals for Veterans Claims categorically held in a service 
connection case that "'a valid medical opinion' was required to 
establish nexus, and that [a lay person] was 'not competent' to 
provide testimony as to nexus because [that individual] was a 
layperson.").  The Board concludes, however, that the matter of 
whether acute myocardial infarction due to coronary artery 
disease is related to the Veteran's service years ago is clearly 
a matter that is far removed from the realm of lay expertise.  
The appellant is not competent to offer an opinion concerning 
medical etiology in this case.

In sum, there is no evidence of the Veteran's fatal conditions in 
service or until decades after service, and no competent evidence 
suggesting a link to service, or otherwise suggesting the 
Veteran's death is related to service.  As the preponderance of 
the evidence is against the claim, service connection for the 
cause of the Veteran's death is denied.  The evidence in this 
case is not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in December 2006 and 
May 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

With respect to the appellant's claim for service connection for 
the cause of the Veteran's death on a direct basis, VA has not 
obtained a medical opinion in this case given that, as already 
discussed, there is no evidence of the fatal conditions in 
service or until decades after service, and no competent evidence 
suggesting a link between the Veteran's death and service 
directly.  In such circumstances, there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 
2008).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran has not 
made the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, and 
has not argued that any error or deficiency in the accomplishment 
of the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


